UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington,D.C. Form10-K x Annual Report Pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 For the Fiscal Year Ended December31, 2007 OR Transition Report Pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 For the transition period from to Commission File Number: 1-12162 BorgWarner Inc. (Exact name of registrant as specified in its charter) Delaware 13-3404508 (State of Incorporation) (I.R.S. Employer Identification No.) 3850 Hamlin
